

INVESTOR REPRESENTATIONS AND WARRANTIES AGREEMENT


This INVESTOR REPRESENTATIONS AND WARRANTIES AGREEMENT (“Investor Agreement”),
dated as of the date set forth on the signature page hereof, is made by and
between Native American Energy Group, Inc. (the “Company”) and the investor
whose name appears on the signature page hereof (the “Investor”) (the Company
and the Investor may be referred to collectively as the “Parties”).


ARTICLE 1
RECITALS


This Investor Agreement is being made pursuant to an offering of Securities
pursuant to a Subscription Agreement of even date herewith between the Company
and the Investor (the “Subscription Agreement”), which contains representations
and warranties and additional covenants of the Company with respect to the
Securities.  All italicized terms herein, otherwise stated, have the meanings
ascribed to them in the Financing Agreement.  THE PROVISIONS OF THE SUBSCRIPTION
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR


The Investor hereby represents and warrants that:


(a)           Investor acknowledges that the Securities are “restricted
securities” (as such term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended (“Rule 144”), that the Securities will
include the restrictive legend set forth in Section 1.02 of the Subscription
Agreement, and, except as otherwise set forth in the Subscription Agreement,
that the Securities cannot be sold unless registered with the United States
Securities and Exchange Commission (“SEC”) and qualified by appropriate state
securities regulators, or unless Investor otherwise complies with an exemption
from such registration and qualification (including, without limitation,
compliance with Rule 144).


(b)           Investor has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Securities.  Investor represents that
Investor is able to bear the economic risk of the investment and at the present
time could afford a complete loss of such investment.  Investor has reviewed the
Subscription Agreement, the Securities, and the Disclosure Documents with
care.  Additionally, Investor has had a full opportunity to inspect the books
and records of the Company and to make any and all inquiries of Company officers
and directors regarding the Company and its business as Investor has deemed
appropriate.


(c)           Investor is an “Accredited Investor” as defined in Regulation D of
the Securities Act of 1933 (the “Act”) or Investor, either alone or with
Investor’s professional advisers who are unaffiliated with, have no equity
interest in and are not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly, has sufficient knowledge and
experience in financial and business matters that Investor is capable of
evaluating the merits and risks of an investment in the Securities offered by
the Company and of making an informed investment decision with respect thereto
and has the capacity to protect Investor’s own interests in connection with
Investor’s proposed investment in the Securities.

 
1

--------------------------------------------------------------------------------

 


(d)           Investor is acquiring the Securities solely for Investor’s own
account as principal, for investment purposes only and not with a view to the
resale or distribution thereof, in whole or in part, and no other person or
entity has a direct or indirect beneficial interest in such Securities.


(e)           Investor will not sell or otherwise transfer the Securities
without registration under the Act or an exemption therefrom and fully
understands and agrees that Investor must bear the economic risk of Investor’s
purchase for an indefinite period of time because, among other reasons, the
Securities have not been registered under the Act or under the securities laws
of any state and, therefore, cannot be resold, pledged, assigned or otherwise
disposed of unless they are subsequently registered under the Act and under the
applicable securities laws of such states or unless an exemption from such
registration is available.


ARTICLE 3
MISCELLANEOUS


(a)           This Investor Agreement shall be governed by and construed and
interpreted in accordance with the laws of the state of New York applicable to
contracts made and to be performed entirely therein, without giving effect to
the rules of conflicts of law.  The Parties agree that the courts in the City of
New York, State of New York shall have sole and exclusive jurisdiction and venue
for the resolution of all disputes arising under the terms of this Investor
Agreement and the transactions contemplated herein.


(b)           This Investor Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns.


(c)           This Investor Agreement represents the entire agreement between
the Parties relating to the subject matter hereof, superseding any and all prior
to contemporaneous oral and prior written agreements and understandings.  This
Investor Agreement may not be modified or amended nor may any right be waived
except by a writing signed by the party against whom the modification or waiver
is sought to be enforced.


(d)           The warranties and representations of the Investor contained in or
made pursuant to this Investor Agreement shall survive the execution and
delivery of this Investor Agreement and the Closing.


(e)           The captions and headings contained herein are solely for
convenience of reference and do not constitute a part of this Investor
Agreement.


(f)           There are no unlicensed finder fees owed in connection with the
sale of the Securities.

 
2

--------------------------------------------------------------------------------

 


(g)           The terms of the offering and of the Securities may only be
amended or modified by the agreement of Investor subscribing for the Securities.


(h)           This Investor Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The Parties agree that
this Investor Agreement may be executed by facsimile or other forms of
electronic signatures and such signatures shall be deemed originals.


(i)           The Parties hereto acknowledge that Oswald & Yap LLP drafted this
Investor Agreement and does not represent the Investor.  All Parties to this
Investor Agreement have been given the opportunity to consult with counsel of
their choice regarding their rights under this Investor Agreement.


[SIGNATURE PAGE FOLLOWS.]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Investor Agreement and as of the date set forth below.


COMPANY:


Native American Energy Group, Inc.
a Delaware corporation



   
By:
 
Its:
 
Address:
   
 

Fax Number: (___) ____-_______


INVESTOR:


First, each Investor should complete either the “Entity Investor” or the
“Individual Investor” section below, as applicable.


ENTITY INVESTOR


Investor is an entity, such as a corporation, limited liability company,
partnership, trust, or benefit plan, and certifies as follows (please provide a
copy of the Corporate Resolution, Limited Liability Company Operating Agreement,
Partnership Agreement, Trust, or Plan document as well):


A.      Has the purchasing entity been formed for the specific purpose of
investing in the Shares?


o YES
o NO



If your answer to question A is “No,” CHECK whichever of the following
statements (1-5) is applicable to the purchasing entity.  If your answer to
question A is “Yes,” the purchasing entity must be able to certify to statement
(B) below in order to qualify as an “accredited investor.”


The undersigned entity certifies that it is an “accredited investor” because it
is:


1.  _______ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, provided that the investment
decision is made by a plan fiduciary, as defined in section 3(21) of such Act,
and the plan fiduciary is a bank, savings and loan association, insurance
company or registered investment adviser; or


2. _______ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 that has total assets in excess
of $5,000,000; or


3. _______ each of its members meets at least one of the following conditions
described below in C. Individual Accredited Investor Status (please also CHECK
the appropriate space in that section); or


[SIGNATURE PAGE 1 OF 3 TO INVESTOR AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


4. _______ the plan is a self directed employee benefit plan and the investment
decision is made solely by a person that meets at least one of the conditions
described above under Individual Accredited Investor Status; or


5. _______ a company, corporation, a partnership or a Massachusetts or similar
business trust with total assets in excess of $5,000,000.


B.      If the answer to Question A above is “Yes,” please certify the statement
below is true and correct:
_______ The undersigned entity certifies that it is an accredited investor
because each of its members meets at least one of the following conditions
described below in C. Individual Accredited Investor Status.  Please also CHECK
the appropriate space in that section.


C.      Individual Accredited Investor Status.


PLEASE CHECK ONE:



 
 
_______ I had an individual income of more than $200,000 in each of the two most
recent calendar years, and I reasonably expect to have an individual income in
excess of $200,000 in the current calendar year; or my spouse and I had joint
income in excess of $300,000 in each of the two most recent calendar years, and
we reasonably expect to have a joint income in excess of $300,000 in the current
calendar year; OR




 
 
_______ I have an individual net worth, or my spouse and I have a joint net
worth, in excess of $1,000,000 (excluding my (our) primary residence).



INDIVIDUAL INVESTOR


PLEASE CHECK ONE:


I certify that I am an “accredited investor” because:



 
 
_______ I had an individual income of more than $200,000 in each of the two most
recent calendar years, and I reasonably expect to have an individual income in
excess of $200,000 in the current calendar year; or my spouse and I had joint
income in excess of $300,000 in each of the two most recent calendar years, and
we reasonably expect to have a joint income in excess of $300,000 in the current
calendar year; OR




 
 
_______ I have an individual net worth, or my spouse and I have a joint net
worth, in excess of $1,000,000 (excluding my (our) primary residence); OR




 
 
_______ I am a director or executive officer of the issuer of the Securities
being offered or sold.



Second, each Investor must print and sign name:


[SIGNATURE PAGE 1 OF 3 TO INVESTOR AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


1.           All Investors print and sign name here:



       
Print name of individual subscriber, custodian,
 
Signature of individual subscriber,
authorized person, or trustee
 
authorized person, or trustee
     
Date: ____________
 
Date: ____________



2.           If investment is being made jointly or two signatures are required:



     
Print name of co-subscriber, authorized person,
 
Signature of co-subscriber, authorized
or co-trustee
 
person, or co-trustee
     
Date: ____________
 
Date: ____________



3.           If the investment is being made by a corporation, partnership,
limited liability company, benefit plan, or IRA, please complete the following:


Investment Authorization.  The corporation, partnership, limited liability
company, benefit plan or IRA signing hereto has all requisite authority to
acquire the Securities hereby subscribed for and to enter into the Investor
Agreement, and further, the officer, partner or fiduciary of the subscribing
entity signing hereto has been duly authorized by all requisite action on the
part of such entity to execute these documents on its behalf.  Such
authorization has not been revoked and is still in full force and effect.


Check Box:  _____ Yes   _____ No   _____ Not Applicable
 
4.           All Investors please check the appropriate capacity:
 
CAPACITY CLAIMED BY SIGNER:


_____ Individual(s)
 
_____ Attorney-In-Fact
_____ Partner(s)
 
_____ Subscribing Witness
_____ Trustee(s)
 
_____ Guardian/Conservator
_____ Corporate and Title of Signing Officer:
   
_____ Other:
   



[SIGNATURE PAGE 1 OF 3 TO INVESTOR AGREEMENT]

 
 

--------------------------------------------------------------------------------

 
